Title: Seventy-Six Association to Thomas Jefferson, 24 July 1818
From: Seventy-Six Association,Legare, John B.,O’Hara, Arthur Harper,Osborne, Richard (Osborn),Simons, Edward Peter,Sommers, John Withingham
To: Jefferson, Thomas


          
            Dr Sir,
            Charleston 24th July 1818—
          
          Be pleased to accept of the ’76, Association a Copy of an oration delivered on the 4th Inst: by one of their members, as a mark of the high Esteem, which, as a body, they entertain for your Sentiments and Character.
          The style and political principles of this production, it is believed, will meet your Cordial approbation.
          
            With Sentiments of high Respect we are Yours &c
            Jno: B. LegareA. H: OharaJno: SommersEdwd P. SimonsRichd Osborne Standing Committee of the ’76 Ass:—
          
        